       Case 1:20-cr-00068-LEK Document 19 Filed 09/09/20 Page 1 of 3
                                                           ORir^iM                                           PageID #: 122
                                                               Q!r«i M

                                                                                                  UNITED STATES DISTRICT COURT
                                                                                                       DISTRICT OF HAWAII
                                     UNITED STATES DISTRICT COURT                                           (,rp.q on9n
                                                          District of Hawaii                          E     ^ ^TIA/
        UNITED STATES OF AMERICA                                       )                           V^EaE^WNETcrERK"
                        V.                                                          Case Number: CR 20-00068 LEK



        NICKIE MALI LUM DAVIS
                                Defendant
                                                                                                   RECEIVED
                                                                                               CLERK, U.S. DISTRICT COURT

                                                      APPEARANCE BOND                                    SEP 03 2020
                                                      Defendant's Agreement                        °'®™CT OF HAWAII
T NTr.KTF. MALI LUM DAVIS (defendant), agree to follow every order of this court, or any court that considers this
case, and I further agree that this bond may be forfeited if I fail:

                (X) to appear for court proceedings;
                (X) if convicted, to surrender serve a sentence that the court may impose; or
                (X) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                            Type of Bond

()     (1)       This is a personal recognizance bond.

(X) (2)          This is an unsecured bond of$ 100.000.00 .

()     (3)       This is a secured bond of$ _, secured by:

       ()       (a)$      in cash deposited with the court.

       ()       (b)the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it-such as a lien, mortgage, or loan - and attach proofofownership
                 and value)'.


                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

       ()       (c) a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and identify the surety)'.


                                                Forfeiture or Release of the Bond


Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
        Case 1:20-cr-00068-LEK Document 19 Filed 09/09/20 Page 2 of 3                                  PageID #: 123
AO 98(Rev.12/11) Appearance Bond                                                                                           Paee 2
Release ofthe Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either:(1)the defendant is found not guilty on all charges, or(2)the defendant reports to
serve a sentence.




                                                         Declarations


Ownership ofthe Property. I, the defendant- and each surety - declare under penalty of perjury that:

        (1)       all owners of the property securing this appearance bond are included on the bond;
        (2)       the property is not subject to claims, except as described above; and
        (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                  while this appearance bond is in effect.

Acceptance. I, the defendant- and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.



I, the defendant- and each surety - declare under penalty of perjury that this information is true.(See 28 U.S.C. § 1746.)


Date:                 2 . 202,0
                                                                                      Defendant's signature




           Surety/property owner- printed name                               Surety/property owner- signature and date



           Surety/property owner - printed name                              Surety/property owner- signature and date



           Surety/property owner-printed name                                Surety/property owner- signature and date



                                                                    CLERK OF COURT




                                                                                Signature of Clerk or Deputy Clerk


Approved.

Date: T/I
                                                                                         Judge's sigmture
 Case 1:20-cr-00068-LEK Document 19 Filed 09/09/20 Page 3 of 3                                          PageID #: 124




CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT                                                                CIVIL CODE § 1189


  A notary public or other officer completing this oertificate verifies oniy the identity of the individuai who signed the
  document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

State of California                                         )
County of             LOS ANGELES                           )
On tn<^jn7 I 7n-?n before me, TIFFANY NEWTON (NOTARY PUBLIC)
                  Dare                                              Here Insert Name and Title of the Officer

personally appeared _                     /\]i C-RI^—/>0\(1 1 cA \A^                                    ^i-S—
                                                                   Name(s) of Signer(s)


who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s),
or the entity upon behalf of which the person(s) acted, executed the instrument.
                                                                 I certify under PENALTY OF PERJURY under the laws
                                                                 of the State of California that the foregoing paragraph
                                                                 is true and correct.
                             A A
                                         ^ ^^ f                  WITNESS my hand and official seal.
                                    "ON
                          TIFFANY NWON               ft
                                         lifornifl
                      Notary Public - California     ^
                         Los Angeles County
                       Commission - 2280687
                  My Comm. Expires Mar 12. 2023                  Signature.
                                                                                    Signature of Notary Public




               Place Notary Seal Above
                                                           OPTIONAL
   Though this section Is optional, completing this Information can deter alteration of the document or
                        fraudulent reattachment of this form to an unintended document.

Description of Attached Docyment
Title or Type of Document:                           't^O\.VQA             iHxtvIGA
Document Date:                                                                          N umber of Pages:
Signer(s) Other Than Named Above:                                   /l/n va<<^,
Gapacity{ies) Claimed by Signer(s)
Signer's Name:                                                       Signer's Name:
□ Corporate Officer — Titie(s):                                      □ Corporate Officer — Title(s):
□ Partner — □ Limited               □ General                        □ Partner — □ Limited        □ General
□ Individual           □ Attorney in Fact                            □ Individual          □ Attorney in Fact
□ Trustee              □ Guardian or Conservator                     □ Trustee             □ Guardian or Conservator
□ Other:                                                             □ Other:
Signer Is Representing:                                              Signer is Representing:


©2016 National Notary Association • www.NationalNotary.org ■ 1-800-US NOTARY (1-800-876-6827)                   Item #5907
